 LABORERSUNION NO. 1140Laborers Union No. 1140(Peter Kiewit Sons Co.) andDouglas Wondrasek.Case 17-CB-1055June 14, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn January3, 1973,Administrative Law JudgeMelvin J. Welles issued the attached Decision in thisproceeding.Thereafter,the General Counsel filed ex-ceptions and a supporting brief.Respondent filed abrief in opposition to the General Counsel's excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.DECISIONSTATEMENT OF THE CASEMELVIN J. WELLES, Administrative Law Judge: This casewas heard at Omaha, Nebraska, on October 3, 1972, basedon charges filed June 27, 1972, and a complaint issued July29, 1972. The complaint alleges that Respondent Unionviolated Section 8(b)(2) and (1)(A) of the Act by causingPeter Kiewit Sons Co., herein called Kiewit or the Compa-ny, to discharge Douglas Wondrasek. Respondent deniesany violation of the Act. Respondent and the GeneralCounsel have filed briefs.Upon the entire record in the case, including my observa-tion of thewitnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYER AND THELABOR ORGANIZATION INVOLVEDPeter Kiewit Sons Co. is a Nebraska corporation engaged151in the heavy and commercial construction industry as acontract,with its principal place of business in Omaha,Nebraska. The Company annually purchases and receivesgoods and materials from points outside the State of Ne-braska valued at more than $50,000. I find that it is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act. Respondent Laborers UnionNo. 1140 is a labor organization within the meaning ofSection 2(5) of the Act.IITHE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThe Company and the Union have been since at least1970 parties to a collective-bargaining agreement betweentheUnion and Heavy Contractors Association, Inc., ofwhich the Company is a member. The agreement containsa provision obligating signatory employers to obtain theiremployees from the Union's hiring hall, except that anysuch employer could recall men when resuming work fol-lowing a winter shutdown who were working at the time ofthe shutdown, or hire directly men who worked for himduring a previous year, provided the employer notified theUnion of such hires before the men reported for work. Anemployer was also permitted to hire directly if the Unionhad not furnished requested workmen within 18 hours ofthe request, and in emergencies.Douglas Wondrasek, a college student, had worked atKiewit during the summer months of 1970 and 1971. Heobtained his first employment in 1970 through a companyofficial, Steve Lokie, not through the Union's hiring hall,although he later that year joined the Union. The followingsummer he returned to work for the Company, againthrough Company Official Lokie. The Union was not noti-fied of his employment at that time. Again in 1972, Wondra-sek returned to the Company for the summer months. Hewas assigned to foreman Jim Hausman, who had been hissupervisor each of the two preceding summers.On June 19, 1972, about 2 or 2:30 p.m., UnionBusinessAgents Jack Budd and Richard Otte came to the jobsitewhere Hausman's crew was working. They were there tocheck the union membership and hiring hall referral cardsof employees on the job. Wondrasek testified that he over-heard Budd asking Hausman how many laborers wereworking. He and another member of Hausman's crew, ScottSchlarbaum,went to another portion of the project.Schlarbaum told foreman Gene Thompson that Budd wason the job, asked Thompson if they should leave, andThompson "nodded yes, that we had better." Wondrasekand Schlarbaum then left on Wondrasek's motorcycle.At that point, according to Hausman, Budd asked him forthe names of the "two guys [who] got on a motorcycle andwent over the hill," and Hausman told him they were Won-drasek and Schlarbaum. Budd then said "they couldn'tcome back to work out there." Budd testified that when heasked Hausman "who went over the hill?" Hausman replied"I don't know. They don't work for me, they are not on mycrew.My crew is right over there." Budd then asked Ho-worth, another Kiewit supervisor, who took off on the mo-torcycle, and Howorth said he did not know. Budd also204 NLRB No. 9 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDdenied telling Hausman or any one else that anyone, letalone Wondrasek or Schlarbaum,should be discharged ornot allowed to return to work.Business Agent Richard Ottealso testified that although Budd asked Wondrasek for thenames of the two who took off on the motorcycle,Hausmansaid he did not know.Otte,who had witnessed the abruptdepartment of Wondrasek and Schlarbaum and told Buddabout it, also asked other foremen who they were, but didnot get any affirmative response.I credit Hausman's versionof the events of that day.Both Budd and Otte indicated bytheir testimony that they were extremely busy men, thatthey dealt with hundreds of people, visited many jobs, andsaw many applicants for union membership and unionclearance each day, so that pinpointing any specific personby name was difficult.Furthermore,although Budd did noteither seeWondrasek go "over the hill" on the 19th, oraccording to him,get his name from Hausman or anyoneelse, he did ask Wondrasek the next day at the union hallwhether he was the one who went over the hill the daybefore.I find it difficult to understand how this questioncould have been asked if Budd did not recognize eitherWondrasek's name or his face.'On the 20th,as already indicated,Wondrasek went to theunion hall.He was second in line behind Phil Peterson?When the union hall opened,Peterson was given unionmembership,at his request,and clearancefor the job, byBudd.When Wondrasek then asked to join the Union,Budd asked if he was working for Kiewit.When Wondraseksaid yes, Budd asked him,using an obscene epithet, if hehad been one of the men who had left on the motorcycle theprevious day. Budd then told him to leave.3Ackerman andPearson were also given clearance to work for Kiewit.That night Wondrasek talked to Hausman,telling him hecould not get into the Union.Hausman then said he couldnot have his job back. Wondrasek had spoken with Haus-man the evening before,asking if he could return to work.Hausman said he could "if he got okayed by the Union."B.DiscussionThis little case is somewhat confusing because of thepositions of the parties.Thus,the General Counsel is notbasing its claim of a violation on Budd's June 19 admoni-tion to Hausman that Wondrasek not be put back on thejob, but only on the Union's "refusal to extend membershipto, and provide clearance for Wondrasek's employment" onJune 20. The General Counsel's theory, as I read his briefto me, is that the Union rejected Wondrasek's applicationiBudd's explanation that he did not give Wondrasek clearance because hedid not recognize him as one of the men whose clearance the Company hadrequested still would not account for his asking Wondrasek,among the largenumber of people(50 to 60 at 7 a.m., according to Budd)at the union officethe morning of the 20th,ifhe had gone over the hill.2 Peterson worked for foreman Howorth on another crewWhen ap-proached by Budd the day before,he told Budd he did not have a union card,and was informed he could finish work,but had to be at the union hall thenext morning.Don Pearson and Wayne Ackerman were also working with-out union clearance on Howorth's crew Haworth requested clearance fromBudd and Otte for all three employees.7 Budd did not specifically deny this conversation.He testified that he"might have said something like that,"but had no recollection of Wondrasekby name or facefor membership on June 20 only because Wondrasek hadgone"over the hill" (as shown by Budd's having permittedthe three other employees to return to work),and that therefusal to grant such clearance for that reason violated Sec-tion 8(b)(2).Respondent Union defends on a number of grounds,first,thatWondrasek,by going over the hill, "quit" his job,so that no violation by the Union could be found in anycircumstances,second,that the Union did not request hisdischarge, and finally,that the Union, assuming it causedWondrasek's discharge,did so legally,in the performanceof policing its lawful contractual hiring hall.As is evident,the Union's defenses all go to the events of June 19, theGeneral Counsel's arguments for finding a violation to theevents of June 20. As all the facts were fully litigated,I shallconsider them all in determining whether or not the Act hasbeen violated.I have credited Hausman's testimony that Budd told himthatWondrasek and Schlarbaum "couldn't come back towork"after they were seen taking off on the motorcycle. Inview of the purpose for which Budd and Otte were at theproject,it is a fair inference that two employees taking offso abruptly are doing so becausetheyknow they do nothave the requisite union clearance,as in fact was the case.4The Board has consistently held that a union possessedof a lawful exclusive hiring hall agreement does not violateSection 8(b)(2) by causing the discharge of an employeewho is on the job without having complied with the contrac-tual hiring hall procedures.As theBoard stated inLocal542, International Union of Operating Engineers,AFL-CIO(Ralph A Marino, General Contractor),151 NLRB 497:5As we construe the hiring and referral clause to requirethe Employer to utilize the union referral system insecuring employees for the work in that area,the Unioncould,without violatingthe Act,properly seek the dis-charge of the employees in question who had bypassedthe Union's referral system.By requesting Wondrasek's discharge on June 19, therefore,Respondent Union did not violate Section 8(b)(2).6 I do notfind that Wondrasek"quit." Although his departure in thecircumstances could obviously have been grounds for com-pany action against him, that was the company's choice tomake;"quitting"did not automatically flow from his leav-ing without permission.Ialso conclude,for reasons set forth below, that theUnion's failure to clear Wondrasek the next day did notThe General Counselstates in his brief thatthe Companywas permittedto hire Wondrasek"over the fence," (i e., without clearance)because he hadworked for Kiewit the preceding summer.The contractpermits direct hinng,however, only where the employee was legitimately working the precedingseason,and Wondrasek had not gonethroughthe union hinng hall in either1971 or 1970.Furthermore, the contract providesfor notification to theUnion poor to an employee starting work even for those hired pursuant tothat contractual exception,and no notification of Wondrasek's hire or work-ing on thejob had everbeensentto the Union.Cited with approvalinLocal 673, Laborers' InternationalUnion of NorthAmerica(PeriniCorp)171NLRB 894, 900. Accord:Local Union No 38,United Associationof Plumbers,159 NLRB 370, 377,United Association ofJourneymenand Apprentices of the Plumbing and Pipefitting Industry of theUnited States and Canada, Local 389 (Morris Plumbing Co.),176 NLRB 402,404-405.6Perhaps the GeneralCounsel's failure to argue that this request was the"violation"here was in deferenceto the well-settledlaw in this respect LABORERSUNION NO. 1140violate Section 8(b)(2). In the first place,having lawfullyasked the Company not to put him back the day before, itwould be somewhat absurd to find a violation for refusingto clear him for the same job with the same company thenext day.The cases cited above,permitting a union legallyto require the discharge of an employee who obtains a jobwithout following lawful contractual hiring hall procedures,would be rendered nugatory if the employee so dischargedhad to be put right back on the job by requiring unionclearance.It would,indeed,be giving him a preference overall other applicants by virtue of having disregarded theorderly hiring hall procedures in the first place.The situa-tion here is wholly analogous to that of an employee lawful-ly discharged under a valid union-security agreement, whocannot,by paying his dues the next day, or seeking employ-ment with the same company as a "new employee," requirethe union and company to put him back to work.StandardBrands,Incorporated,97 NLRB737. Cf.International Asso-ciation of Heat andFrostInsulators and AsbestosWorkers,Local No. 5, AFL-CIO (Insulation SpecialtiesCorp.),191NLRB 220.A second reason for finding no violation stems from thecontract's provision that the Union refer applicants "re-quested by name who have previously worked for Contrac-tor in the area.... "In this case,Pearson,Peterson, andAckerman requested; by name,by Foreman Howorth.There is no evidence,however, that Wondrasek's clearancewas requested by Kiewit.1 Nor is there any showing that7 Hausman's tellingWondrasek to get cleared scarcely satisfied that con-153Wondrasek would normally, absent the June 19 events,have been referred,or granted union membership. To thecontrary,the undisputed evidence shows that there weremany more applicants than there were jobs, and that on thatday. June 20,some 15 to 20 men were not given member-ship,although requesting it, because the Union had no workto give.For all the above reasons,I find that the General Counselhas not shown that the Union violated Section 8(b)(2) and(1)(A) of the Act.CONCLUSION OF LAWThe evidence does not establish that Respondent engagedin the unfair labor practices alleged in the complaint.Uponthe foregoing findings of fact,conclusion of law,and the entire record,and.pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDERSThe complaintis dismissedin its entirety.tractual requirement.There isno testimony, indeed,thatWondrasek evertold Budd that Hausman made the request even to Wondrasek.8 In the event no exceptions are filed as providedby Sec.102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48of theRules and Regulations,be adopted by theBoard and become itsfindings,conclusions,and order,and all objections thereto shall be deemedwaived for all purposes.